DETAILED ACTION
In light of applicants’ arguments regarding Bhatt (US 2010/0078194) used in the office action mailed 04/09/21, new grounds of rejection are set forth below and therefore, the following action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	5, 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2010/0078194) in view of Kamei et al. (JP 2008/063562).
Regarding claims 5, 19, and 20, Bhatt et al. teaches polymer composition used in multilayer coextrusion or multilayer blow molding (paragraphs [0011], [0029], [0085]-[0086], and [0109]), which would result in a resin laminate comprising: a base material made of a polystyrene resin (paragraph [0109]); and a resin layer provided on the base material and including a main component consisting of an ethylene-vinyl acetate copolymer resin and carbon black (paragraph [0067]).
Bhatt et al. fails to teach wherein the ethylene-vinyl acetate copolymer resin having a melt flow rate as claimed.
However, Kamei et al. teaches a flame retardant resin composition for covering electric wires and cables (paragraphs [0001]-[0002]) comprising ethylene-vinyl acetate copolymer resin (paragraph [0009]) having a melt flow rate of 0.05 to 20 g/10 min (paragraph [0010]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a melt flow rate including that presently claimed for the ethylene-vinyl acetate copolymer resin of Bhatt et al. in order to provide the desired strength and kneading processability of the resin composition (Kamei et al., paragraph [0010]).
Regarding the claimed process limitations, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Bhatt et al. in view of Kamei et al. meets the requirements of the claimed resin laminate, Bhatt et al. in view of Kamei et al. clearly meets the requirements of present claims.
 Regarding claim 8, Bhatt et al. teaches wherein the content of the carbon black is 0% to about 60% by weight (paragraph [0065]). It is noted that Bhatt et al. discloses amount of carbon black in weight percent while claims recite parts by weight. However, given that the amount disclosed by Bhatt et al. overlaps those amounts claimed, respectively, it is clear that Bhatt et al. meets the ranges as presently claimed, absent evidence to the contrary.

Claims	6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2010/0078194) in view of Kamei et al. (JP 2008/063562) and further, in view of Hirasawa (JP 2001115791).
Bhatt et al. in view of Kamei et al. is relied upon as disclosed above.
Regarding claims 6 and 7, Bhatt et al. teaches wherein the carbon black has an average primary particle diameter of 7 to 200 nm (paragraph [0062]) which overlaps the claimed range of 
Bhatt et al. in view of Kamei et al. fails to explicitly disclose a content of the vinyl acetate.
However, Hirasawa teaches a resin sheet comprising ethylene - vinyl acetate copolymer resin having a content of vinyl acetate of 10 to 16% by mass (paragraphs [0004] and [0012]). It is noted that Hirasawa discloses amounts of vinyl acetate in mass % while claims recite parts by mass. However, given that the amounts disclosed by Hirasawa overlaps or falls within those amounts claimed, respectively, it is clear that Hirasawa meets the ranges as presently claimed, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a content of vinyl acetate, including that presently claimed, for the ethylene - vinyl acetate copolymer resin of Suzuki in order to provide improved flexibility (Hirasawa, paragraphs [0004]-[0005], [0010] and [0020]).

Claims	9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. (US 2010/0078194) in view of Kamei et al. (JP 2008/063562) and further, in view of Enlow et al. (US 6,001,207).
Bhatt et al. in view of Kamei et al. is relied upon as disclosed above.
Regarding claims 9 and 10, Bhatt et al. teaches any thickness may be used (paragraph [0086) but fails to explicitly disclose wherein the resin layer has a thickness of 30 µm or more and 200 µm or less.
However, Enlow et al. teaches a resin laminate comprising a face sheet 26, i.e. base material, made of polystyrene and a conductive primer coat 24, i.e. resin layer, provided on the base material including resin and carbon black (See Abstract, col. 3, line 51-col. 4, line 1, col. 5, lines 23-32, col. 13, lines 9-11, Fig. 2), wherein the resin layer has a thickness of 7 microns to 38 microns (about 0.3 to about 1.5 mils, col. 10, lines 13-16), which overlaps the claimed range of 30 µm or more and 200 µm or less. Enlow et al. further teaches wherein the base material has a thickness of about 10 to 200 mils, with 20 mils being a preferred thickness for an ABS sheet (col. 13, lines 24-28). Therefore, a ratio of the thickness t1 of the base material to the thickness t2 of the resin layer, t1/t2, is calculated to be approximately 13 to 66 which overlaps the claimed range of 1.5 or more and 20 or less.
Both Bhatt et al. and Enlow et al. are drawn to resin laminates for electrostatic painting (See Bhatt et al., paragraph [0109]; Enlow et al., col. 1, lines 15-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness for the resin layer, including ratio of thickness of the base material to the thickness t2 of the resin layer, including that presently claimed, in order to provide sufficient thickness and a smooth upper surface as well as desired .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 07/08/21, with respect to the rejection(s) of claim(s) 5-10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhatt et al. (US 2010/0078194) in view of Kamei et al. (JP 2008/063562).
Applicant added new claims 19-20.
Applicant argues that even if a proper prima facie case of obviousness were provided, the MFR range recited by claim 5 in combination with the other features results in a critical and unexpected benefit and points to Tables 2, 4, and 7-8.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, there is no data at the lower end point of the claimed melt flow rate, i.e. at 0.5 g/10 min. Further, the data uses specific amounts of vinyl acetate, specific types and amounts of carbon black, and specific compounding ratios of ethylene vinyl acetate copolymer to carbon black while claim 5 does not recite and is open to any amounts and types of these components. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 
Applicant argues that in Bhatt there is no disclosed embodiment using polystyrene as the polymer used for the painting of the conductive polymer containing carbon black and EVA, nor about the adhesive strength of the polymer used for painting and the conductive polymer.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). The fact remains Bhatt discloses conductive polymer compositions containing carbon black and EVA being used to paint base materials made of polystyrene resin as presently claimed.
Further, it is noted in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adhesive strength of the polymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if the adhesive strength was claimed, given that Bhatt in view of Kamei discloses resin laminate as presently claimed, the resin laminate would intrinsically necessarily possess the adhesive strength.
Applicant argues that neither Hirasawa nor Enlow cures the above-noted deficiencies of Bhatt.
However, note that while Hirasawa and Enlow each does not disclose all the features of the present claimed invention, Hirasawa and Enlow each is used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teaches certain concepts, namely content of the vinyl acetate and thickness as claimed, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.